                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

BIKRAMJEET SINGH                                                                PLAINTIFF


v.                          CASE NO. 3:17-CV-00022 BSM

PASCHALL TRUCK LINES, INC. and
JASON PALMER                                                                DEFENDANTS

                                         ORDER

      Consistent with joint stipulation of dismissal [Doc. No. 22], this case is dismissed with

prejudice.

      IT IS SO ORDERED this 9th day of April 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
